Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 25, 2022

The Court of Appeals hereby passes the following order:

A22A0809. TIMOTHY LITTLEJOHN v. SOBER LIVING AMERICA, et al.

      On October 22, 2021, we granted prisoner Timothy Littlejohn’s pro se
application for a discretionary appeal. See Case No. A22D0082. In our order, we
directed Littlejohn to file his notice of appeal within ten days of the date of the order.
On November 12, 2021, Littlejohn’s notice of appeal was filed in superior court.
      Under OCGA § 5-6-35 (g), an appellant must file a notice of appeal within ten
days after a discretionary appeal is granted. We note that Littlejohn’s notice of appeal
is dated October 28, 2021. But this notice was not entered by the trial court until
fifteen days later, on November 12. The latter date is the filing date. See Wal-Mart
Stores v. Curry, 206 Ga. App. 775, 776 (426 SE2d 581) (1992) (“The entry of filing
by the clerk is the best evidence of the date of filing and is presumed to be correct
until the contrary is shown.”). See also OCGA § 9-11-5 (e) (the filing of pleadings
is “made by filing them with the clerk of the court”). While we are sympathetic to
Littlejohn’s dependence upon prison officials to handle legal mail promptly, “the
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon the appellate court.” Davis v. State, 330 Ga. App. 711, 711 (769
SE2d 133) (2015) (punctuation omitted; emphasis in original).
      Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/25/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.